DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Groups III and IV in the reply filed on 06/01/2020 is acknowledged.  The traversal is on the ground(s) that Groups III and IV are linked via claims 15 and 17.  This is found persuasive because the two groups are found to encompass overlapping subject matter. Therefore the restriction requirement between Groups III and IV are withdrawn and are rejoined again.
Applicant has not filed a response of traversal with regards to Groups I and II, therefore the requirement is still deemed proper and is therefore made FINAL.
Claims 1-9 are hereby withdrawn. Claims 10-17 are currently being considered for patentability.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 10, 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 8186744 issued to Hanser in view of  U.S. Patent No. 8091159 issued to Harris further in view of Chinese Publication No. 107348728 to TIAN.

Regarding claim 10,
Hanser discloses a folding bed system (Hanser: Abstract see also FIG. 2 the bed folds) configured for integration with a structure, (Hanser: col. 1 lines 6-8) the folding bed system comprising: a bed frame having a head section, a center section (Hanser: see annotated figure below) connected to and pivotable relative to the head section, (Hanser: FIG. 2 shows the head section pivotably connected to the center section see also abstract) … a slide mechanism (Hanser: FIG. 3B (110, 106)) including a slide rail fixed to the center section (Hanser: FIG. 3B (106) wherein the slide rail (at least part of it) is fixed to the center section) and a guide rail coupled with … the slide rail, (Hanser: FIG. 3B (110))  wherein the guide rail is securable to the structure; (Hanser: col. 3 lines 5-8 see also col. 2 line 67 and col. 3 lines 1-2 that explains and a guide mechanism (Hanser: col. 3 lines 20-22 see also FIG. 2 (108, 102)) including a guide track (Hanser: FIG. 2 (108)) and a slider linearly displaceable relative to the guide track, (Hanser: FIG. 2 (102)) … and wherein the guide track is securable to the structure. (Hanser: the guide track is indirectly securable to the structure i.e. vehicle wall etc.)

    PNG
    media_image1.png
    400
    594
    media_image1.png
    Greyscale


Hanser does not appear to disclose and a foot section connected to and pivotable relative to the center section… the guide rail being linearly displaceable relative to the slide rail… wherein the slider includes an engagement pin coupled with the head section of the bed frame,
Harris discloses a foot section connected to and pivotable relative to the center section (Harris: FIG. 2 shows a foot section connected to and pivotable relative to center section  the guide rail being linearly displaceable relative to the slide rail… (Harris: FIG. 1 (132, 134, 131) wherein guide rail (132) is displaceable relative to the slide rail (134) via (131))
	It would have been obvious for one having ordinary skill in the art to modify the device of Hanser to have a foot section connected to and pivotable relative to the center section as well as a guide rail being linearly displaceable relative to the side rail as taught by Harris since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than allow for the bed to be folded and stowed into a more compact configuration than what is depicted in Hanser.
However, TIAN discloses wherein the slider (TIAN: FIG. 1 (5) the rail) includes an engagement pin (Tian: FIG. 1 (3) fixing bolt) coupled with the head section of the bed frame, (Tian: FIG. 1 (3) is coupled to the head section of the frame)
It would have been obvious for one having ordinary skill in the art to modify the device of Hanser to include an engagement pin coupled to the head section of the bed frame since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than allow for the head section of the device of Hanser to be locked at different angles without the use of mechanical moving parts such as an actuator in the case of mechanical failure in which one of ordinary skill in the art would have recognized as a predictable result.

Regarding claim 12,
the system of claim 10, wherein the guide mechanism further comprises at least one latch coupled with the guide track, (Tian: FIG. 1 (2) wherein the pin (3) and the hole (2) together function as a latch) wherein the engagement pin is selectively engaged with the latch to secure an angular position of the head section relative to the center section. (Tian: FIG. 1 (3))

Regarding claim 13,
The Hanser/Harris/TIAN combination discloses the system of claim 12, wherein the guide mechanism comprises first and second latches coupled with the guide track and spaced apart from each other, wherein the engagement pin is selectively engaged with one of the first and second latches. (Tian: FIG. 1 wherein there are two latches spaced apart from one another to evenly hold the bed mechanism in place)

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 8186744 issued to Hanser in view of  U.S. Patent No. 8091159 issued to Harris further in view of Chinese Publication No. 107348728 to TIAN further in view of U.S. Patent No. 8850637 issued to Burchett.

Regarding claim 11,
The Hanser/Harris/TIAN combination discloses the system of claim 10.
Neither reference appears to disclose further comprising a set strap connected between the guide rail of the slide mechanism and the guide track of the guide mechanism.

It would have been obvious for one having ordinary skill in the art to modify the device of Hanser to have a set strap connected between the guide rails of the slide mechanism as taught by Burchett in order to allow the bed to be stowed away in a more compactable manner depicted in FIG. 1A of Burchett allowing more space in a bedroom of a recreational vehicle.

Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 8186744 issued to Hanser in view of  U.S. Patent No. 8091159 issued to Harris further in view of Chinese Publication No. 107348728 to TIAN further in view of U.S. Publication No. 20130145548 issued to Grone.

Regarding claim 14,
 	The Hanser/Harris/TIAN combination discloses the system of claim 10.
	Hanser does not appear to disclose comprising a gas spring connected between the center section and the head section, the gas spring biasing the head section toward a stowed position.
However, Grone discloses comprising a gas spring (Grone: FIG. 3a (20) i.e. “spring means (20)” see also [0028] wherein the device suggests the use of more than one gas connected between the center section (Grone: see annotated figure below) and the head section, the gas spring biasing the head section toward a stowed position. (Grone: see FIG. 3A how the gas spring cooperates with the other gas compression spring to bias (3) into a stowed position)

    PNG
    media_image2.png
    507
    588
    media_image2.png
    Greyscale

	It would have been obvious for one having ordinary skill in the art to modify the device of Hanser to further include a gas spring connected between the center and head section as taught by Grone to assist in the lifting of rather heavy beds in order to prevent the bed from potentially 

Regarding claim 15,
 The Hanser/Harris/TIAN/Grone combination discloses the system of claim 14, further comprising a first lever arm depending from the head section, and a second lever arm depending from the center section, wherein the gas spring is connected between the first and second lever arms. (Grone: See annotated figure in claim 14)


Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20130145548 issued to Grone in view of U.S. Patent No. 8091159 issued to Harris.

Regarding claim 16,
	Grone discloses a foldable frame structure (Grone: Abstract) comprising: a head section; a center section connected to and pivotable relative to the head section; and a foot section connected to … to the center section, (Grone: see annotated figure below) wherein a biasing mechanism is connected between the center section and the head section, the biasing mechanism being configured to bias the head section toward a stowed position. (Grone: see FIG. 3A how the gas spring cooperates with the other gas compression spring to bias (3) into a stowed position)
Grone does not appear to disclose a foot section connected to and pivotable relative to the center section.
 a foot section connected to and pivotable relative to the center section (Harris: FIG. 2 shows a foot section connected to and pivotable relative to center section (151))

    PNG
    media_image2.png
    507
    588
    media_image2.png
    Greyscale

It would have been obvious for one having ordinary skill in the art to modify the device of Hanser to have a foot section connected to and pivotable relative to the center section as well as a guide rail being linearly displaceable relative to the side rail as taught by Harris since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the 

Regarding claim 17, 
The Grone/Harris combination discloses a foldable frame structure according to claim 16. wherein the biasing mechanism is a … spring. (Grone: FIG. 3a (20) i.e. “spring means (20)” see also [0028] “…at least one spring means is formed as a gas compression spring or gas pressure strut…” wherein the device suggests the use of more than one gas compression spring or gas pressure strut which suggests the use of a gas spring at (20))
Grone does not appear to explicitly teach the biasing mechanism IS a gas spring.
However, it would have been obvious for one having ordinary skill in the art to modify the device of Grone to further include a gas spring connected between the center and head section as taught by Grone to assist in the lifting of rather heavy beds in order to prevent the bed from potentially falling on children at play (Grone: [0028]) in which one of ordinary skill in the art would have recognized as a predictable result.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ORTIZ whose telephone number is (303)297-4378.  The examiner can normally be reached on Monday - Friday 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.C.O./Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
7/20/2021